Citation Nr: 0921332	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1985 to March 
2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is currently assigned a 50 percent disability 
evaluation for depression; a 20 percent disability evaluation 
for thoracic-lumbar mechanical pain with degenerative 
changes; a 10 percent disability evaluation for right 
shoulder neuritis; a 10 percent disability evaluation for 
degenerative disc disease of the cervical spine; a 10 percent 
disability evaluation for iron deficiency anemia; a 
noncompensable evaluation for a right foot bunion; a 
noncompensable evaluation for a left foot bunion; a 
noncompensable evaluation for hypothyroidism; and, a 
noncompensable evaluation for tension and migraine headaches.  

3.  The Veteran's service-connected disabilities have not 
been shown to render her unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 
4.19 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
June 2005, prior to the initial decision on the claim in 
August 2005.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate her claim for entitlement to TDIU.  
Specifically, the June 2005 letter informed the Veteran that 
the evidence must show that her service-connected 
disabilities are sufficient, without regard to other factors, 
to prevent her from performing the mental and/or physical 
tasks required to obtain or maintain gainful employment.  It 
was also noted that she generally must meet certain 
disability percentage requirements, i.e., one disability 
ratable at 60 percent or more; or, more than one disability 
ratable at 40 percent or more and a combined rating of 70 
percent or more.  The June 2005 letter further explained that 
she could be entitled to TDIU based on exceptional 
circumstances and that such a claim would require evidence 
showing that her service-connected disabilities present such 
an exceptional or unusual disability picture, due to such 
factors as marked interference with employment or frequent 
periods of hospitalization, that application of the regular 
schedular standards is impractical.  Additionally, the 
December 2005 statement of the case (SOC) notified the 
Veteran of the reasons for the denial of her application and, 
in so doing, informed her of the evidence that was needed to 
substantiate her claim.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2005 letter indicated that 
reasonable efforts would be made to help her obtain evidence 
necessary to support her claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records and VA medical records.   The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on her 
claim.

The RO also informed the Veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
June 2005 letter notified the Veteran that she must provide 
enough information about her records so that they could be 
requested from the agency or person that has them.  The 
letter also informed the Veteran that it was her 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for TDIU, but she was not provided 
with notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the Veteran pertaining to effective dates, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the Veteran is not 
entitled to TDIU.  Thus, any question as to the effective 
date to be assigned is rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  She 
did not identify any private medical records that needed to 
be obtained.  The Veteran was also afforded VA mental and 
general medical examinations in November 2005.

The Board does observe the contention of the Veteran's 
representative in an April 2006 statement that the November 
2005 VA examinations were inadequate.  In particular, the 
representative appears to allege that the medical opinions 
rendered by the examiners were based on conjecture and that 
there was no evidence to support their conclusions.  However, 
as provided by 38 C.F.R. § 3.159(a)(1), "competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions."  In this case, the 
November 2005 VA mental examiner was a registered nurse with 
a Master of Science in Nursing as well as an Adult 
Mental/Psychiatric Health Clinical Nurse Specialist.  Her 
report was also co-signed by a staff psychiatrist.  Although 
it is unclear as to what type of provider performed the 
November 2005 VA general medical examiner, the Board notes 
that the examination report was reviewed and co-signed by a 
medical doctor.  As such, the November 2005 VA examinations 
were performed and reviewed by health care providers who 
completed medical education and training and meets the 
requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions.  

Moreover, both examiners reviewed the Veteran's claims file 
and provided competent medical evidence, as described in 
detail below.  Indeed, the November 2005 VA examiner even 
consulted with the Veteran's current psychiatrist and 
discussed the impact of her symptoms of depression on her 
ability and motivation prior to rendering her opinion.  In 
addition, the November 2005 VA general medical examiner 
specifically discussed the Veteran's limitations due to her 
degenerative disc disease of the cervical spine and chronic 
headaches prior to rendering her opinion.  As such, the 
November 2005 VA examiners did review the evidence of record 
and discussed the pertinent disabilities and their impact on 
the Veteran's employability.  Therefore, the Board concludes 
that the examination reports and the opinions of the November 
2005 VA examiners are sufficient upon which to base a 
decision.    

In addition, as will be discussed below, the Veteran's 
vocational rehabilitation status further supports the 
findings of the November 2005 VA examiners.  The Veteran and 
her representative have not submitted any medical evidence 
showing otherwise.  Therefore, the Board finds that the duty 
to provide a VA examination has been satisfied in this case.

VA has further assisted the Veteran and her representative 
throughout the course of this appeal by providing them a SOC, 
which informed them of the laws and regulations relevant to 
the Veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the Veteran is currently assigned a 50 percent 
disability evaluation for depression; a 20 percent disability 
evaluation for thoracic-lumbar mechanical pain with 
degenerative changes; a 10 percent disability evaluation for 
right shoulder neuritis; a 10 percent disability evaluation 
for degenerative disc disease of the cervical spine; a 10 
percent disability evaluation for iron deficiency anemia; a 
noncompensable evaluation for a right foot bunion; a 
noncompensable evaluation for a left foot bunion; a 
noncompensable evaluation for hypothyroidism; and, a 
noncompensable evaluation for tension and migraine headaches.  
The Veteran did not appeal the ratings assigned for her 
service-connected disabilities to the Board, and therefore, 
the Board has no jurisdiction or authority over them for the 
purposes of the current TDIU appeal.  Cf. Parker v. Brown, 7 
Vet. App. 116, 118 (1994) (holding that disability is related 
to a claim for a total disability rating based on individual 
unemployability but not necessarily inextricably so).  Her 
current combined evaluation is 70 percent.  As such, the 
ratings assigned for service-connected disabilities in this 
case do meet the minimum schedular criteria for TDIU under 38 
C.F.R. § 4.16(a).  

However, the evidence of record does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of her service-connected disabilities.  
The Board does observe that the Veteran has been unemployed 
since 2001.  However, the fact that the Veteran is unemployed 
or has difficulty obtaining employment is not enough.  As 
noted above, the question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether she can find employment.  

The Veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, in May 2005 in which she indicated that that 
she did not leave her last job because of her disability.  
Similarly, the November 2005 VA mental examiner noted that 
she retired in 2001 by reason of age or duration of work. 

The November 2005 VA mental examiner did comment that the 
Veteran's symptoms of depression would interfere with her 
ability and motivation to complete school work and to go to 
work.  However, she also opined that the Veteran was at least 
as likely as not able to maintain some type of employment.  
The examiner explained that she had reviewed the claims file 
and treatment notes and consulted the Veteran's current 
psychiatrist prior to determining that the Veteran was 
capable of being employed.

In addition, the November 2005 VA general medical examiner 
stated that the Veteran would not be suitable for any type of 
employment involving physical activity using her arms or 
heavy lifting due to her degenerative disc disease of the 
cervical spine.  The examiner also noted that the Veteran's 
chronic headaches would make it difficult for her concentrate 
when she has them.  However, the November 2005 VA general 
medical examiner further stated that it was possible that the 
Veteran would be able to find sedentary employment, as her 
headaches only occur two to three times per month.  As such, 
the November 2005 VA examiners merely stated that the Veteran 
was limited and did not indicate that she was entirely 
incapable of securing some form of employment due to her 
service-connected disabilities.

The Board does acknowledge the Veteran's contention that she 
is unable to stand for more than 20 minutes and experiences a 
tingling and numbness sensation in her lower extremities when 
she sits for a short period of time.  However, the November 
2005 VA general medical examiner reviewed the Veteran's 
claims file and performed a physical examination and 
nevertheless stated that she could perform sedentary 
employment.  

The Board also observes the Veteran's contention that her 
depression and headaches have caused her difficulty with 
school and that she had to drop classes.  However, the fact 
that she may have had difficulty does not mean that she is 
entirely incapable of employment.  Indeed, the Veteran's 
vocational rehabilitation folder shows that she was attending 
school to obtain an Associates Degree in Nursing and was 
scheduled to graduate in May 2009.  A May 2009 special report 
of training further indicates that she had completed the 
goals of the rehabilitation plan and that she was ready to 
enter the employment phase of the program.  It was noted that 
she had the skills needed to secure employment consistent 
with all limitations and consistent with abilities, 
aptitudes, and interests.  The program goal of her May 2009 
rehabilitation plan was to find a job as a nurse.  As such, 
it appears that Veteran was found capable of obtaining and 
maintaining and employment as a nurse.  The fact that she has 
not yet found a job is insufficient to establish entitlement 
to TDIU.

There is also no indication that any other agency, such as 
the Social Security Administration--which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the Veteran is currently unemployable.  As 
such, the evidence of record does not show the Veteran to be 
unemployable due to her service-connected disabilities.

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
her service-connected disabilities, as evidenced by her 
combined 70 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2008).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
Veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the Veteran's overall 
impairment to her earning capacity due to her service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


